Title: To James Madison from Alexander James Dallas, 26 June 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir,
26: June 1816.

The communications from the Departments of State and the Navy, will give you a great deal of interesting intelligence.  The Algerine business requires decision; and yet, in the affair of the Brig you have a delicate case to act upon.  The Dey has always considered the restitution of the prizes, as a part of the negotiation; and though we considered the promise as merely gratuitous, it was a promise, and ought to be performed, with as much good faith, as if it had been inserted in the Treaty.  The question is, whether we perform our promise, upon a restitution of the Brig by Spain, as a present from Spain.  Among civilized powers, the answer would, probably, be in the affirmative, but in settling with the Barbarian, there are peculiar considerations, which create more  in forming an answer.  It does not appear to me, however, that yielding this point would secure peace; and, consequently, a  of general policy must be adopted and pursued, to maintain the ground of the Treaty.
The conduct of Spain in this, and in every other, instance of contact with the United States, is offensive and injurious in the extreme.  Mr. Monroe will inform you, that the Spanish authorities have seized 26 of our whaling vessels in the Pacific, under the pretence, that they sail without a Sea-letter.  You will recollect, that the propriety of issuing Sea-Letters, became a subject of inquiry, upon issuing the first Circular to the Collectors, after the ratification of the Treaty of Ghent; and that it was deemed unusual and irregular to issue them, during a period of general peace.  An exception was made as to vessels destined to countries beyond the Cape of Good Hope.  I wish, indeed, that the exception had also embraced voyages round Cape Horn; as we have officially recognized, in some degree, the existence of a civil war in South-America, and the Spanish Treaty calls for a Sea-Letter.  Any course will be taken, that may be deemed proper, as to vessels sailing hereafter; but the eastern merchants and Underwriters urge for an immediate interposition of the Government as to the vessels under seizure.  They also believe that a Frigate should be sent to Lima to demand restitution.  It would seem, however, that a crisis has arrived, or is fast approaching, in our affairs with Spain, which cannot be effectually encountered by a correspondence with the Chev. D’Onis; and that something may be required, to invigorate the reclamations at Madrid.  The state of Europe seems favorable, to the presentment of your ultimatum, for the settlement of the multiplying causes of dispute with Spain.
Lord Castlereagh’s overtures, to arrange the question of armament on the Lakes, are probably suggested by the apprehension of new commotions in Europe.  Mr. Adams’s metaphysical letter, to establish the prosperity of England, against every public fact, and morbid symptom, surprizes, but does not satisfy me.
The case of the currency has been submitted to the Heads of Departments; and as Mr. Monroe has requested a meeting to day, I presume that their opinion will be given, in time to communicate it to you tomorrow.  It is intimated, that the other topics of this letter, will, also, be brought under consideration.
It is my intention to leave Washington on Tuesday next, to join my family at Philadelphia.  The public business can be transacted there, without injury, until the 1: of October.  If anything extraordinary occurs, I shall not remit in my attention, wherever my presence may be required, for the public service.
I inclose the resignation of Mr. Gardner, the Loan Officer of New- Hampshire.  I am, Dear Sir, most respectfully & faithfully Yr. obed Serv

A.J. Dallas

